Citation Nr: 1455449	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Atlanta, Georgia currently has original jurisdiction of this appeal.

During a February 2014 travel board hearing, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The claim was remanded in April 2014 to obtain treatment records and afford the Veteran a VA examination.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Bilateral pes planus was noted on the Veteran's enlistment examination in April 1987.

2.  The Veteran's pre-service bilateral pes planus was not permanently worsened beyond its natural progression as a result of service.


CONCLUSION OF LAW

The requirements for service connection for current pes planus based on aggravation of pre-existing pes planus have not been met.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2012); 38 C.F.R. § 3.306 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in a May 2006 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to reopen her previously denied claim for service connection.  The claim was reopened by the Board in April 2014 and remanded for further development; in April 2014, the RO sent the Veteran another notice letter informing her of a scheduled examination and providing her the opportunity to provide authorization and consent for private treatment providers to release her records to VA. 

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records (STRs), VA personnel records and VA treatment records through July 2014.   The Board notes that records from the Fort Gordon VA Medical Center do not appear in the claims file; however, the Board finds that continuing treatment for foot disability is recognized and, as such, the absence of such records is not prejudicial to the Veteran.  The Veteran herself noted the treatment was limited to the prescription of medications and that there were no podiatrists or specialty clinics available at the facility.  See May 2014 VA Examination Report.  The Veteran was given the opportunity to provide any outstanding records herself, to include private treatment records; she has not identified any outstanding evidence.

The Board remanded the claim in April 2014 for a VA examination.  At the May 2014 examination, the examiner reviewed the claims file and considered the Veteran's subjective complaints and the medical history she provided.  Based on review of the record and examination of the Veteran, the examiner gave a detailed opinion regarding whether the Veteran's pre-existing bilateral pes planus was permanently worsened beyond the natural progression of the disability by active service.  The Board finds the rationale for the opinion was adequate as it provides sufficient detail so the Board can perform a fully informed evaluation of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board concludes that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2014). 

II. Service Connection for Pes Planus

The Veteran contends that symptoms of pain and discomfort in her feet did not exist prior to enlistment, began in the military and continued to worsen thereafter.  See February 2014 Hearing Transcript. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

With respect to the issue of service connection for pes planus, the presumption of sound condition on service entrance does not apply because the Veteran's April 1987 noted pes planus.  The issue thus becomes whether the Veteran's pre-existing disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when a pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran enlisted on January 5, 1988 with asymptomatic pes planus as noted on her April 1987 enlistment examination.  Roughly three weeks later on January 20, 1988, the Veteran presented with left metatarsal discomfort and pain.  She was given a "Tennis shoes waiver" and was not required to wear military boots.  In February 1988, blisters were noted and she was allowed to continue wearing tennis shoes rather than boots.  In August 1989, the Veteran complained of painful callouses on both her right forefoot and left forefoot.  The note indicated "no known injuries" and that the Veteran would be getting out of service and "wishes surgery on her bunions."  Diffuse tenderness of the left and right forefoot and bilateral bunion deformity was noted.  No x-rays were taken at that time because the Veteran was 6 months pregnant.  Arch supports were supplied to "redistribute pressure."  The Veteran's personnel records contain a statement from a Medical Representative dated August 14, 1989 that the Veteran's medical records had been reviewed and it was determined that a physical examination for separation was not required.  Thus, a separation examination report does not appear in the Veteran's STRs.

The Veteran indicated at her February 2014 Board hearing that she sought treatment at Fort Gordon in the early 1990s, but was only given medication for her continuing pain.  She began seeking treatment with the VA and the pain continued to worsen to the point where she reported difficulty walking or standing for long periods.  She had steroid injections to help with the pain and ultimately had bunionectomy surgeries in August 2003 and July 2007 to remove bunions from both feet.

In May 2014, following a remand by the Board, the Veteran underwent a VA examination in connection with her claim.  The examiner, a podiatrist, was asked to render an opinion as to whether the Veteran's bilateral pes planus worsened in severity during active service and whether the increase represented a permanent worsening or aggravation of pes planus beyond its natural progression.  The examiner reviewed the claims file and interviewed the Veteran.  The examiner noted that the Veteran was excused from wearing military boots, allowed to wear supportive athletic style shoe gear and was dispensed supportive shoe inserts during basic training such that her exposure to wearing military boots and the performance of high impact activities in non-supportive shoe gear was limited in duration.  The examiner opined that the Veteran's pre-existing pes planus did not worsen in severity to a degree that resulted in a permanent worsening or aggravation beyond the natural progression.  She explained that supportive shoe gear along with shoe inserts to assist in supporting of the plantar arches is recommended treatment during early stages of pes planus.  She indicated that the Veteran's foot pain "which continued to progress in nature is within the expected normal progression of the disease of pes planus."  She explained: "Pes planus deformity with concomitant onset of bunion deformity is also within the normal progression of the disease." She concluded that the evidence reviewed, in her medical opinion, did not support that the Veteran's pes planus deformity was permanently worsened beyond its natural progression during the time the Veteran was on active duty.

The Board recognizes the Veteran's belief that her pes planus was aggravated during service based on the symptoms she began to experience during basic training and that continued thereafter.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  The Veteran is certainly competent to relate continuing pain and whether that pain worsens over time; however, she lacks the medical training and expertise to provide a complex medical opinion, such as determining that her foot disability was permanently worsened during service beyond the natural progression of the disease.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In this case, the Board finds the opinion of the VA podiatrist to be the most probative evidence.

Based on the foregoing, the Board concludes that the evidence is not in relative equipoise as to whether the Veteran's pre-existing pes planus was aggravated beyond its natural progression during service; thus, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral pes planus is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


